                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

SIMRET SEMERE TEKLE                        )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )              Case No.:      1:18-cv-00211
                                           )
NOUF BINT NAYEF ABDUL-AZIZ AL SAUD         )
and MOHAMMAD BIN ABDULLAH AL SAUD )
                                           )
      Defendants.                          )
___________________________________________)

                                  NOTICE OF HEARING

       PLEASE TAKE NOTICE that on May 3, 2019, at 10:00 a.m., or as soon thereafter as

counsel may be heard, Defendants Mohammad Bin Abdullah al Saud and Nouf bint Nayef

Abdul-Aziz al Saud, by and through undersigned counsel, will move this Court to grant their

Motion to Set Aside. ECF 99.


Dated: April 9, 2019                               Respectfully submitted,

                                                   /s/ John L. Brownlee
                                                   John L. Brownlee (VSB# 37358)
                                                   Stuart G. Nash (pro hac vice)
                                                   David L. Haller (pro hac vice)
                                                   HOLLAND & KNIGHT LLP
                                                   1650 Tysons Boulevard, Suite 1700
                                                   Tysons, VA 22102
                                                   Telephone: 703.720.8600
                                                   Facsimile: 703.720.8610
                                                   Email: John.Brownlee@hklaw.com
                                                   Email: Stuart.Nash@hklaw.com
                                                   Email: David.Haller@hklaw.com

                                                   Counsel for Defendants Mohammad bin
                                                   Abdullah al Saud and Nouf bint Nayef
                                                   Abdul-Aziz al Saud
                                CERTIFICATE OF SERVICE

        I certify that on this 9th day of April, 2019, a true copy of the foregoing was served via

electronic case filing to:

Nicholas Cooper Marritz,                             Richard F. Levy
Legal Aid Justice Center                             Jenner & Block LLP
6066 Leesburg Pike, Suite 520                        1099 New York Avenue NW, Suite 900
Falls Church, VA 22041                               Washington, DC 20001
nicholas@justice4all.org                             rlevy@jenner.com

Jonathan A. Langlinais                               Agnieszka M. Fryszman
Jenner & Block LLP                                   Cohen Milstein Sellers & Toll PLLC
1099 New York Avenue NW, Suite 900                   1100 New York Avenue NW, Fifth Floor
Washington, DC 20001                                 Washington, DC 20005
jalanglinais@jenner.com                              afryszman@cohenmilstein.com

Le’ake Fesseha                                       Martina Elizabeth Vandenberg
Le’ake Fesseha Law Office                            The Human Trafficking Legal Center
901 S. Highland Street, Suite 312                    1030 15th Street NW, Suite 1048
Arlington, VA 22204                                  Washington, DC 20005
leakef@hotmail.com                                   mvandenberg@htlegalcenter.org

Sarah Linnell Bessell                                Andrew B. Cherry
The Human Trafficking Legal Center                   Jenner & Block LLP
1030 15th Street NW, Suite 1048                      1099 New York Avenue NW, Suite 900
Washington, DC 20005                                 Washington, DC 20001
sbessell@htlegalcenter.org                           acherry@jenner.com

Counsel for Plaintiff Simret Semere Tekle

                                                     /s/ John L. Brownlee
                                                     John L. Brownlee




                                                2
